1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   TRINY PAUSINI RAMOS,                           )   Case No.: 1:17-cv-0279 - JLT
                                                    )
12                  Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES
                                                    )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                      )   JUSTICE ACT
                                                    )
14   NANCY A. BERRYHILL,                            )
     Acting Commissioner of Social Security,        )
15                                                  )
                    Defendant.                      )
16                                                  )

17          On October 10, 2018, Triny Pausini Ramos and Nancy A. Berryhill, Acting Commissioner of

18   Social Security, stipulated for the award and payment of attorney’s fees pursuant to the Equal Access to

19   Justice Act, 28 U.S.C. §§ 2412(d). (Doc. 24)

20          Accordingly, the Court ORDERS: Subject to the terms of the parties’ stipulation, fees in the

21   amount of $3,900.00 are AWARDED to Plaintiff, Triny Pausini Ramos.

22
23   IT IS SO ORDERED.

24      Dated:     October 10, 2018                           /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                        1
